Citation Nr: 0932261	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss from January 17, 2007 to November 11, 
2008.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss beginning November 12, 
2008.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied a compensable  disability rating for bilateral hearing 
loss and denied a higher rating for tinnitus.

Since the time of the last decision, the RO has granted a 10 
percent rating for bilateral hearing loss beginning November 
12, 2008.

The Veteran requested a video conference hearing before the 
Board in his November 2007 VA Form 9. The hearing was 
scheduled in July 2009, and the Veteran was notified.  The 
Veteran failed to appear for the hearing.  To the Board's 
knowledge, the Veteran has offered no explanation as to why 
he was unable to appear for the scheduled hearing and made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal, as if the Veteran's 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. From January 17, 2007 to November 11, 2008, the Veteran 
had Level I hearing in the right ear and Level II hearing in 
the left ear.

2.  Beginning November 12, 2008, the Veteran had Level V 
hearing in the right ear and Level II hearing in the left 
ear.

3.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss has not been met from January 17, 2007 to 
November 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met beginning 
November 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in January 2007.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran was provided notice required in Vazquez-Flores in 
a letter mailed in December 2008.  The Veteran's claim for a 
higher disability rating for bilateral hearing loss was 
subsequently readjudicated in January 2009.  As to the issue 
of a higher rating for tinnitus, the Board notes that the 
Veteran is currently receiving the maximum rating authorized 
under Diagnostic Code 6260 and has not alleged that an 
extraschedular rating is needed.  As noted in more detail 
below, the provisions of the Veterans Claims Assistance Act 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, VA examinations were 
provided in February 2007 and November 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable laws and regulations for Increased Rating 
Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (involving rating claims arising from an 
initial grant of service connection).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

A.  Bilateral hearing loss

The Veteran filed his claim in January 2007 requesting a 
compensable rating for his bilateral hearing loss.  Service 
connection was granted for his hearing loss disability in 
September 1953, and a noncompensable evaluation was assigned.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  As indicated below, however, none of the recent 
audiological evaluations showed pure tone thresholds fitting 
either of these unusual patterns, and further application of 
this regulation is thus unwarranted.

During the pendency of this appeal, the Veteran has undergone 
two hearing tests at VA facilities.  The VA audiological 
examination from February 2007 revealed the following pure 
tone thresholds (in decibels):




Hertz
1000
2000
3000
4000
AVG
Right
5
45
70
95
54
Left
10
25
50
55
35


The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 53.75 decibels in the right ear and 35 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
88 percent in the left ear.  These results equate to Level I 
hearing in the right ear and Level II hearing in the left 
ear, accordingly, a zero percent evaluation.  

The most recent testing, from a November 2008 VA audiological 
examination, revealed the following:

Hertz
1000
2000
3000
4000
AVG
Right
10
50
75
85
55
Left
10
30
50
55
36

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 55 decibels in the right ear and 36.25 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 68 percent in the right ear in 
84 percent in the left ear.  This test revealed Level V 
hearing in the right ear and Level II hearing in the left 
ear, which results in a 10 percent evaluation.  

The Board is aware that the November 2008 examiner stated 
that the results of this examination revealed unchanged 
hearing since his last audiogram performed in 2007.  The RO 
clearly found that the results of the November 2008 
audiological evaluation showed a worsening of the disability, 
since it granted the Veteran a higher rating as of that date.  
The Board agrees with this determination.  

The Board concludes that the preponderance of the evidence is 
against a finding that a compensable rating is warranted 
before the November 2008 examination or that an evaluation in 
excess of 10 percent as of November 2008 is warranted.  
Therefore, Veteran's claims for a compensable rating and an 
evaluation in excess of 10 percent are denied.  38 C.F.R. §§ 
4.3, 4.7.

B.  Tinnitus

In December 1975 the RO granted entitlement to service 
connection for tinnitus, evaluated as 10 percent.  The 
effective date for the grant of service connection and the 10 
percent evaluation was July 26, 1974.

In March 2007, the Veteran filed a claim for higher rating 
for tinnitus.  
The version of DC 6260, effective since June 13, 2003 
provides that only a single evaluation can be provided for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2008).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear or any other reason to award a higher 
rating, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act (VCAA) have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Veteran claims that the impact of tinnitus on his life 
experiences is immeasurable and that at no time has he had 
"peace of mind", "clarity of thought" "trust in decision 
making", or "silence" because of his disability.  The 
Veteran attached a list of medications and alleges that his 
tinnitus has had affected his emotional condition and 
nervousness.  As noted above, the Veteran is assigned the 
maximum scheduler rating available for tinnitus and the 
Veteran has not claimed that an extraschedular rating is 
warranted.  38 C.F.R. §4.87, DC 6260.  For these reasons, the 
Veteran's claim for a higher disability rating for tinnitus 
must be denied.

C.  Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
Diagnostic Codes that evaluate hearing loss and tinnitus.  
The codes essentially take into account the effects hearing 
loss and tinnitus have on the Veteran's daily life.  As such, 
the schedule is adequate to evaluate the disabilities, and 
referral for consideration of an extraschedular rating is not 
warranted.  Furthermore, there is no evidence of marked 
interference with employment or frequent hospitalization due 
to the Veteran's tinnitus or hearing loss.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

A compensable disability rating from January 17, 2007 to 
November 11, 2008, is denied.

A disability rating in excess of 10 percent for bilateral 
hearing loss beginning November 12, 2008, is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



_____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


